Exhibit 10.9
MOTOROLA AMENDED AND RESTATED INCENTIVE PLAN OF 1998
(as amended through May 4, 2009)

1.   NAME AND PURPOSE

1.1 Name. The name of this plan is the Amended and Restated Motorola Incentive
Plan of 1998 (the “Plan”). The Effective Date was May 4, 1998, the date the Plan
was approved by the stockholders of Motorola.
1.2 Purpose. Motorola has established the Plan to promote the interests of
Motorola and its stockholders by providing full and part-time employees of
Motorola or its subsidiaries with additional incentive to increase their efforts
on Motorola’s behalf and to remain in the employ or service of Motorola or its
Subsidiaries and with the opportunity, through stock ownership, to increase
their proprietary interest in Motorola and their personal interest in its
continued success and progress.

2.   Administration

The Plan will be administered by a Committee (the “Committee”) of the Motorola
Board of Directors consisting of two or more directors as the Board may
designate from time to time, each of whom shall qualify as a “Non-Employee
Director” within the meaning set forth in Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or any
successor legislation. The Committee shall have the authority to construe and
interpret the Plan and any benefits granted thereunder, to establish and amend
rules for Plan administration, to change the terms and conditions of options and
other benefits at or after grant, and to make all other determinations which it
deems necessary or advisable for the administration of the Plan. The
determinations of the Committee shall be made in accordance with their judgment
as to the best interests of Motorola and its stockholders and in accordance with
the purposes of the Plan. A majority of the members of the Committee shall
constitute a quorum, and all determinations of the Committee shall be made by a
majority of its members. Any determination of the Committee under the Plan may
be made without notice or meeting of the Committee, in writing signed by all the
Committee members. The Committee may delegate the administration of the Plan, in
whole or in part, on such terms and conditions as it may impose, to such other
person or persons as it may determine in its discretion.

3.   SHARES AVAILABLE UNDER THE PLAN

The number of shares which may be issued or sold or for which Stock Options and
Stock Appreciation Right may be granted or received under the Plan, shall be
(i) 37,500,000 shares (as adjusted for the 3-for-1 stock split effective June 1,
2000), plus (ii) the total number of shares with respect to which no options
have been granted under Motorola’s Share Option Plan of 1996 on the Effective
Date, plus (iii) the number of shares as to which options granted under
Motorola’s

 



--------------------------------------------------------------------------------



 



Share Option Plan of 1996 terminate or expire without being fully exercised. If
there is (i) a lapse, expiration, termination or cancellation of any stock
option or other benefit prior to the issuance of shares thereunder or (ii) a
forfeiture of any shares of restricted stock or shares subject to stock awards
prior to vesting, the shares subject to these options or other benefits shall be
added to the shares available for benefits under the Plan. In addition, any
shares retained by Motorola pursuant to a participant’s tax withholding election
(other than shares used to satisfy any tax obligation upon the vesting of
restricted stock or other stock awards), and any shares covered by a benefit
which is settled in cash, shall be added to the shares available for benefits
under the Plan. Shares issued under the Plan may be either authorized and
unissued shares or issued shares reacquired by Motorola. No Participant may
receive (i) Stock Options relating to more than 900,000 Shares (reflecting
adjustment for the 3-for-1 stock split effective June 1, 2000) in any Plan Year
and (ii) Stock Appreciation Rights relating to more than 150,000 shares
(reflecting adjustment for the 3-for-1 stock split effective June 1, 2000) in
any calendar year. The shares reserved for issuance and the limitations set
forth above shall be subject to adjustment in accordance with Section 8 hereof.
All of the available shares may, but need not, be issued pursuant to the
exercise of Incentive Stock Options.

4.   TYPES OF BENEFITS

Benefits under the Plan shall consist of Stock Options and Stock Appreciation
Rights as described below.

5.   STOCK OPTIONS

Subject to the terms of the Plan, Stock Options may be granted to participants,
at any time as determined by the Committee. The Committee shall determine the
number of shares subject to each option and whether the option is an Incentive
Stock Option. The option price for each option shall be determined by the
Committee but shall not be less than 100% of the fair market value of Motorola’s
common stock on the date the option is granted. Each option shall expire at such
time as the Committee shall determine at the time of grant. Options shall be
exercisable at such time and subject to such terms and conditions as the
Committee shall determine; provided, however, that no option shall be
exercisable later than the tenth anniversary of its grant. The option price,
upon exercise of any option, shall be payable to Motorola in full by (a) cash
payment or its equivalent, (b) tendering previously acquired shares (held for at
least six months) having a fair market value at the time of exercise equal to
the option price, (c) certification of ownership of such previously-acquired
shares, (d) delivery of a properly executed exercise notice, together with
irrevocable instructions to a broker to promptly deliver to Motorola the amount
of sale proceeds from the option shares or loan proceeds to pay the exercise
price and any withholding taxes due to Motorola, and (e) such other methods of
payment as the Committee, at its discretion, deems appropriate. Notwithstanding
any other provision of the Plan to the contrary, upon approval of the Company’s
stockholders, the Committee may implement, a one time only option exchange
offer, pursuant to which certain outstanding Stock Options could, at the
election person holding such Stock Option, be tendered to the Company for the
cancellation in exchange for issuance of a lesser amount of Stock Options with a
lower exercise price, or other equity benefit as approved by the Committee,
provided that such one time only option exchange offer is implemented within
twelve months of the date of such stockholder approval.

2



--------------------------------------------------------------------------------



 



6.   STOCK APPRECIATION RIGHTS

Stock Appreciation Rights (“SARs”) may be granted to participants at any time as
determined by the Committee. An SAR may be granted in tandem with a Stock Option
granted under this Plan or on a free-standing basis. The Committee also may, in
its discretion, substitute SARs which can be settled only in stock for
outstanding Stock Options granted after May 5, 2003, at any time when the
Company is subject to fair value accounting. The grant price of a tandem or
substitute SAR shall be equal to the option price of the related option. The
grant price of a free-standing SAR shall be equal to the fair market value of
Motorola’s common stock on the date of its grant. An SAR may be exercised upon
such terms and conditions and for the term as the Committee in its sole
discretion determines; provided, however, that the term shall not exceed the
option term in the case of a tandem or substitute SAR or ten years in the case
of a free-standing SAR and the terms and conditions applicable to a substitute
SAR shall be substantially the same as those applicable to the Stock Option
which it replaces. Upon exercise of an SAR, the participant shall be entitled to
receive payment from Motorola in an amount determined by multiplying the excess
of the fair market value of a share of common stock on the date of exercise over
the grant price of the SAR by the number of shares with respect to which the SAR
is exercised. The payment may be made in cash or stock, at the discretion of the
Committee, except in the case of a substitute SAR which may be made only in
stock.

7.   CHANGE IN CONTROL

Except as otherwise determined by the Committee at the time of grant of an
award, upon a Change in Control of Motorola, all outstanding benefits, including
Stock Options and SARs shall become vested and exercisable. A “Change in
Control” shall mean:
     A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act whether or not Motorola is then subject to such reporting
requirement; provided that, without limitation, such a Change in Control shall
be deemed to have occurred if (a) any “person” or “group” (as such terms are
used in Section 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Motorola representing 20% or more of the
combined voting power of Motorola’s then outstanding securities (other than
Motorola or any employee benefit plan of Motorola; and, for purposes of the
Plan, no Change in Control shall be deemed to have occurred as a result of the
“beneficial ownership,” or changes therein, of Motorola’s securities by either
of the foregoing), (b) there shall be consummated (i) any consolidation or
merger of Motorola in which Motorola is not the surviving or continuing
corporation or pursuant to which shares of common stock would be converted into
or exchanged for cash, securities or other property, other than a merger of
Motorola in which the holders of common stock immediately prior to the merger
have, directly or indirectly, at least a

3



--------------------------------------------------------------------------------



 



65% ownership interest in the outstanding common stock of the surviving
corporation immediately after the merger, or (ii) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of Motorola other than any such transaction
with entities in which the holders of Motorola Common Stock, directly or
indirectly, have at least a 65% ownership interest, (c) the stockholders of
Motorola approve any plan or proposal for the liquidation or dissolution of
Motorola, or (d) as the result of, or in connection with, any cash tender offer,
exchange offer, merger or other business combination, sale of assets, proxy or
consent solicitation (other than by the Board), contested election or
substantial stock accumulation (a “Control Transaction”), the members of the
Board immediately prior to the first public announcement relating to such
Control Transaction shall thereafter cease to constitute a majority of the
Board.

8   ADJUSTMENT PROVISIONS

(a) If Motorola shall at any time change the number of issued shares of common
stock by stock dividend or stock split, the total number of shares reserved for
issuance under the Plan, the maximum number of shares which may be made subject
to an award in any calendar year, and the number of shares covered by each
outstanding award and the price therefore, if any, shall be equitably adjusted
by the Committee, in its sole discretion.
(b) Subject to the provisions of Section 7, the Board of Directors or the
Committee may authorize the issuance or assumption of benefits under this Plan
in connection with any merger, consolidation, acquisition of property or stock,
or reorganization upon such terms and conditions as it may deem appropriate.
(c) In the event of any merger, consolidation or reorganization of Motorola with
or into another corporation, other than a merger, consolidation or
reorganization in which Motorola is the continuing corporation and which does
not result in the outstanding common stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof, there
shall be substituted, on an equitable basis as determined by the Committee in
its discretion, for each share of common stock then subject to a benefit granted
under the Plan, the number and kind of shares of stock, other securities, cash
or other property to which holders of common stock of Motorola will be entitled
pursuant to the transaction.

9.   NONTRANSFERABILITY

Each benefit granted under the Plan shall not be transferable otherwise than by
will or the laws of descent and distribution and each Stock Option and SAR shall

4



--------------------------------------------------------------------------------



 



be exercisable during the participant’s lifetime only by the participant or, in
the event of disability, by the participant’s personal representative. In the
event of the death of a participant, exercise of any benefit or payment with
respect to any benefit shall be made only by or to the executor or administrator
of the estate of the deceased participant or the person or persons to whom the
deceased participant’s rights under the benefit shall pass by will or the laws
of descent and distribution. Notwithstanding the foregoing, at its discretion,
the Committee may permit the transfer of a Stock Option by the participant,
subject to such terms and conditions as may be established by the Committee.

10.   TAXES

Motorola shall be entitled to withhold the amount of any tax attributable to any
amounts payable or shares deliverable under the Plan, after giving the person
entitled to receive such payment or delivery notice and Motorola may defer
making payment or delivery as to any award, if any such tax is payable until
indemnified to its satisfaction. The Committee may, in its discretion, subject
to such rules as it may adopt, permit a participant to pay all or a portion of
any required withholding taxes arising in connection with the exercise of a
Stock Option or SAR by electing to have Motorola withhold shares of common
stock, having a fair market value equal to the amount to be withheld.

11.   DURATION, AMENDMENT AND TERMINATION

No Incentive Stock Option or other benefit shall be granted more than ten years
after the date of original adoption of this Plan by the Board of Directors;
provided, however, that the terms and conditions applicable to any benefit
granted on or before such date may thereafter be amended or modified by mutual
agreement between Motorola and the participant, or such other person as may then
have an interest therein. The Board of Directors or the Committee may amend the
Plan from time to time or terminate the Plan at any time. However, no such
action shall reduce the amount of any existing award or change the terms and
conditions thereof without the participant’s consent. No amendment of the Plan
shall be made without stockholder approval if stockholder approval is required
by law, regulation, or stock exchange rule.

12.   FAIR MARKET VALUE

The fair market value of Motorola’s common stock at any time shall be determined
in such manner as the Committee may deem equitable, or as required by applicable
law or regulation.

13.   OTHER PROVISIONS

(a) The award of any benefit under the Plan may also be subject to other
provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including provisions
intended to comply with federal or state securities laws and stock exchange
requirements, understandings or conditions as to the participant’s employment,
requirements or inducements for continued ownership of common stock after
exercise or vesting of benefits, forfeiture of awards in the event of
termination of

5



--------------------------------------------------------------------------------



 



employment shortly after exercise or vesting, or breach of noncompetition or
confidentiality agreements following termination of employment, or provisions
permitting the deferral of the receipt of a benefit for such period and upon
such terms as the Committee shall determine.
(b) In the event any benefit under this Plan is granted to an employee who is
employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion, modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting rules.

14.   GOVERNING LAW

The Plan and any actions taken in connection herewith shall be governed by and
construed in accordance with the laws of the state of Delaware (without regard
to applicable Delaware principles of conflict of laws).

6